 



Exhibit 10.24

 

[tex10-24logo.jpg] 

 

June 30, 2014

 

Mr. Philip J. Young

President and Chief Executive Officer

AmpliPhi Biosciences Corporation

4870 Sadler Road, Suite 300

Glen Allen, Virginia 23060

 

The Fahrenheit Group, LLC appreciates the opportunity to provide services to
AmpliPhi Biosciences Corporation ("Purchaser") and is pleased to confirm the
following terms. Our organization consists of three business lines, Fahrenheit
Finance, LLC; Fahrenheit Advisors, LLC; and Fahrenheit HR, LLC (collectively,
"Supplier"), all designed to serve the needs of our clients.

 

This letter will serve as the Master Services Agreement (this "Agreement"). As
such, the parties agree as follows.

 

This Agreement shall commence as of the above date (the "Effective Date"). This
Agreement shall remain in effect until this Agreement is terminated by either
party upon thirty (30) days written notice or as otherwise mutually agreed. Each
Statement of Work (as defined below) associated with this Agreement will remain
valid and in force for the specified length of time provided in each Statement
of Work, or until this Agreement is terminated, whichever occurs first.

 

Services:

Consulting, Fractional Financial Management and Temporary Staffing Services: For
each engagement of such services, Supplier will provide to Purchaser an
attachment to this Agreement (each, a "Statement of Work") that will describe,
as applicable, the services Supplier will provide, the consultants Supplier will
assign, Supplier's fee and other arrangements, as appropriate.

 

Direct Hire or Contract-to-Hire Placement Services: All direct hire or
contract-to-hire placement fees are contingent on the hiring of a candidate
referred to or vetted by Supplier. Supplier will pre-screen all candidates prior
to submitting candidates to Purchaser. However, Purchaser is solely responsible
for the hiring and the adequacy of the hiring of any candidate provided by
Supplier.

 

Services provided pursuant to this Agreement shall be performed as outlined on
the applicable Statement of Work. Acceptance of a Statement of Work shall be
made in writing by both parties. To the extent the terms and conditions of any
Statement of Work are inconsistent with the terms and conditions of this
Agreement, the terms and conditions of the Statement of Work shall be
controlling. For direct hire engagements, unless the terms of the engagement are
different than those outlined in this Agreement no Statement of Work shall be
completed.

 

During the performance of any Statement of Work, Supplier may not sign any
contracts, administer any employee benefit plans or have sign-off authority on
final business decisions on behalf of the Purchaser.

 

Fees and Invoices:

Consulting, Fractional Financial Management and Temporary Staffing Services:
Invoices shall be submitted by Supplier to Purchaser every two weeks, unless
other arrangements are agreed-upon in the Statement of Work. Payment of invoices
shall be made within fifteen (15) days of the invoice date.

 

Direct Hire and Conversion Placement Fees: Such fees are based upon the agreed
annualized first year base compensation of a placed candidate. All amounts for
direct hire and conversion placement services are payable net fifteen (15) days
from the starting date of employment. The fees and applicable sales and service
taxes are the responsibility of Purchaser.

 

If Supplier is required by law to pay overtime, the billing rate for overtime
hours will be adjusted in the same proportion as the employee's pay. For
example. if the employee is entitled to receive 1 ½ times base pay for overtime
hours, the billing rate for those hours will be 1 ½ times the amount provided in
the applicable Statement of Work.

 



  

 

 

[tex10-24logo.jpg] 

 

Failure to make timely payments shall constitute grounds for termination of this
Agreement. In the event of a late payment of an undisputed amount, Supplier may
impose an interest charge of 6% per annum if an amount is more than 60 days
delinquent. In addition, if collection becomes necessary. Purchaser agrees to
pay reasonable costs of collection including attorney fees.

 

Hiring of Supplier Candidates, Consultants and Employees:

Supplier expends considerable cost and effort to advertise, recruit, evaluate
and, as applicable, retain its, employees, consultants and candidate pool. as
applicable. Therefore, unless otherwise agreed upon in a signed Statement of
Work:

 

·For direct hire, temporary staffing and "temp to perm" engagements, if
Purchaser wishes to hire a Supplier candidate or a candidate vetted by Supplier.
Purchaser agrees to pay Supplier a placement fee calculated in accordance with
this paragraph (the "Placement Fee"). The Placement Fee is a percentage of the
candidate's first year annual base salary, or if hourly, the equivalent of the
hourly rate times the number of hours worked on an annual basis. The percentage
shall be 25% for direct hire candidates.

·For temporary staffing and "temp to perm" engagements, the percentage shall be
(a) 25% if the candidate is hired by Purchaser during the first 180 days after
the candidate commences providing services for Purchaser and (b) 0% commencing
180 days after the candidate commences providing services for Purchaser and at
any time thereafter.

·For all other engagements, including advisory, consulting, fractional and
temporary staffing of a core, full time Supplier employee or contractor, if
Purchaser wishes to hire a Supplier employee or contractor under any
circumstance, such Placement Fee shall be increased from 25% to 50%, as
calculated above, unless otherwise agreed to in writing between Purchaser and
Supplier.

 

Purchaser may not solicit Supplier employees for hire. The foregoing does not
prevent Purchaser from placing general advertisements not specifically directed
at Supplier employees. If Purchaser wishes to hire a Restricted Supplier
Employee (as defined below), Purchaser must first obtain Partner level approval
from Supplier before approaching or holding such discussions with such employee.

 

If Purchaser or any Affiliate (as defined below) of Purchaser hires (a) any
Supplier consultants or candidates that Supplier introduced, whether directly or
indirectly, within a twelve month period from the date of introduction, or (b)
any core, full time Supplier employee whether or not introduced to Purchaser by
the Supplier, (each, a "Restricted Supplier Employee"), Purchaser agrees to pay
Supplier the Placement Fee. Further, during the period of each engagement that
continues beyond twelve months of introduction or within twelve months following
the termination of any consultant's services to Purchaser under this Agreement,
Purchaser agrees to pay Supplier the Placement Fee if Purchaser or any Affiliate
of Purchaser hires or engages, whether directly or indirectly, any such
consultant. For purposes hereof, "Affiliate" means any person or entity
controlled in part of in full by Purchaser.

 

Change in Engagement, Roles, Responsibilities, and Duties:

If Purchaser wishes to extend, change the working date and/or materially change
the job duties under this Agreement or a Statement of Work, or hire on a full
time basis any Supplier consultant, Purchaser shall negotiate such arrangements
with a Supplier Partner, Managing Director or Director and not directly with the
consultant.

 

Confidentiality:

Supplier acknowledges that in the course of performing services under this
Agreement, its employees and/or independent contractors will have access to
Confidential Information (as defined below) about Purchaser's business,
operations, potential business partners, suppliers and customers. Supplier
agrees that, except as directed by Purchaser in writing, Supplier and its
employees and/or independent contractors shall not at any time during or after
the term of this Agreement (a) disclose any Confidential Information to any
third party, (b) permit any third party to examine and/or make copies of any
reports, documents or electronic data containing Confidential Information
(whether prepared by Supplier or provided to Supplier) or (c) use any
Confidential Information for any reason other than in the performance of
services under this Agreement. Upon termination of this Agreement, Supplier
shall return to Purchaser, or at Purchaser's request, destroy all reports,
documents, electronic data, and other matter in Supplier's possession or under
Supplier's control that contain or relate to Confidential Information. Supplier
shall inform all of its employees and/or independent contractors of their
confidentiality obligations under this Agreement and Supplier shall be solely
responsible for the actions of its employees and/or independent contractors and
shall use its best efforts to ensure its employees and/or independent
contractors comply with their confidentiality obligations.

 



 2

 

 

[tex10-24logo.jpg] 

 

For purposes hereof, "Confidential Information" means any information that is
not already generally available to the public concerning the business,
operations, potential business partners, suppliers, and customers of Purchaser
and its Affiliates. Confidential Information shall include information relating
to business operations (including without limitation customers, suppliers,
equipment, services of employees, financial information or methods of
operation), know-how, trade secrets, technical and economic data, computer
programs, systems documentation, designs, procedures, formulas, improvements,
ideas (including without limitation patent information), copyrights or
publications of a confidential nature pertaining to Purchaser, its products and
services or its potential business partners, suppliers and customers.

 

Equal Employment and Safety:

Both parties agree to comply with all applicable equal employment opportunity
laws, including but not limited to, Title VII of the 1964 Civil Rights Act, the
Civil Rights Act of 1991, The Americans with Disabilities Act, and if
applicable, the affirmative action requirements of the Executive Order 11246,
the Rehabilitation Act of 1973, as amended, and the Vietnam Era Veterans
Readjustment Assistance Act of 1974, as amended. Supplier agrees to defend,
reimburse, indemnify and hold Purchaser and its Affiliates harmless from all
fines, claims, judgment or penalties and reasonable attorneys' fees incurred by
Purchaser and its Affiliates as a result of alleged violations by Supplier, or
its employees or agents of federal, state or local laws or ordinances,
including, without limitation, those related to equal employment opportunity.
Purchaser confirms that its premises comply with all government requirements
regarding safe working conditions and that Supplier's professionals working on
Purchaser's premises will be given any required safety training and information.
In addition, Purchaser agrees to defend. reimburse, indemnify and hold Supplier
harmless from all fines, claims, judgment or penalties and reasonable attorneys'
fees incurred by Supplier as a result of alleged violations by Purchaser, or its
employees or agents (other than Supplier's consultants) of federal, state or
local laws or ordinances relating to the health, safety and wellbeing of staff
assigned at Purchaser's facility.

 

Guarantees:

Consulting, Fractional Financial Management and Temporary Staffing Services:
Supplier's services provided hereunder shall be delivered in a professional and
workmanlike manner and in keeping with the standards prevalent in the industry
and any person providing services for Purchaser will have the credentials stated
on such person's resume or as otherwise described by Supplier, If for any reason
Purchaser is not satisfied with a consultant assigned during the engagement.
Supplier will immediately remove that person and furnish a replacement as soon
as possible. Except as specifically set forth in this Agreement, Supplier makes
no other warranty, either expressed or implied. Supplier will not be liable for
incidental, indirect or consequential damages or lost profits, and Supplier's
maximum liability for any specific engagement, in any case, will not exceed the
fees actually paid to Supplier for that engagement.

 

Direct Hire Placement Services: If the Placement Fee is paid in full within
fifteen (15) calendar days after the starting date of employment, a one hundred
eighty (180) day guarantee will be in effect. If the employee's employment
terminates for any reason within the guarantee period, Supplier will issue a
credit memo for a portion of the fee towards a replacement hire or any future
direct hire placement service or conversion fee. If the employment is terminated
within thirty (30) calendar days after the starting date of employment, the
credit will equal the amount of the Placement Fee. If the employment is
terminated between thirty-one (31) and one hundred eighty (180) calendar days
after the starting date of employment, the credit will be equal to equal (x) the
amount of the Placement Fee multiplied by (y) 1/180 multiplied by (z) the number
of days remaining in the guarantee period as of the last day of employment.

 

Independent Contractor:

The parties agree that the relationship between them is that of independent
contractor and that neither party shall have any authority to represent or bind
the other and that neither party shall hold itself out or have any authority as
an agent of the other for any purpose whatsoever. Nothing herein shall be
construed as creating a principal and agent, joint venture, or any other type of
relationship besides independent contractor between Purchaser and Supplier.
Supplier shall remain solely responsible for the payment of all wages and
benefits for each of its employees and consultants, including those assigned to
Purchaser, and Purchaser shall not be responsible for the withholding or payment
of any payroll deductions or taxes, or the provision of workers' compensation or
unemployment insurance coverage, for or on behalf of employees or consultants of
Supplier or for any payment or expense in respect of claims arising under any
employee benefit plans of any person. As between Supplier and Purchaser,
Supplier shall remain solely responsible for any applicable federal, state or
local withholding or income taxes, paying Social Security taxes, and providing
unemployment compensation and workers' compensation insurance or coverage for
its employees and contractors providing services in accordance with this
Agreement or any Statement of Work.

 



 3

 

 

[tex10-24logo.jpg] 

 

Indemnification:

Indemnity by Purchaser: Purchaser will indemnify, defend and hold harmless
Supplier and its affiliates and their respective officers, directors, employees,
agents, servants and invitees from and against all losses, damages, demands,
claims, suits, and other liabilities, including attorney fees and other expenses
of litigation in connection with performance of the services contemplated
hereunder and arising out of the acts or omissions of Purchaser, its employees
or agents (other than Supplier and its employees and agents).

 

Indemnity by Supplier: Supplier will indemnify, defend and hold harmless
Purchaser and its affiliates and their respective officers, directors,
employees, agents, servants and invitees from and against all losses, damages,
demands, claims, suits, and other liabilities, including attorney fees and other
expenses of litigation in connection with performance of the services
contemplated hereunder and arising out of the acts or omissions of Supplier, its
employees or agents.

 

Limitation of Liability: Except in connection with the indemnification
obligations set forth in this Section, in no event shall either party be liable
to the other for any indirect, incidental, consequential, or punitive damages
even if such party or its representative has been advised of the possibility of
such loss. The forgoing provisions shall be enforceable to the maximum extent
permitted by applicable law. Supplier's maximum monetary liability for any
Statement of Work, in any case, will not exceed the fees actually paid to
Supplier for that engagement.

 

Insurance:

Supplier shall provide written evidence of the existence and maintenance of
insurance policies upon Purchaser's request. If any of such insurance policies
are to be modified or canceled during the term of this Agreement in a way which
would materially affect the coverage required hereunder. Supplier shall provide
written notice to the Purchaser at least thirty (30) days prior to such
modification or cancellation.

 

Purchaser shall maintain the following insurance that shall provide coverage to
the Supplier and the individual serving as an interim Chief Financial Officer
("CFO): Directors' & Officers' insurance; Commercial General Liability
insurance; and Employment Practices Liability insurance. Purchaser shall ensure
that these insurance policies provide coverage for the interim CFO working for
the Purchaser during the duration of this contract and tail or extended
reporting coverage for all claims made policies for actions undertaken during
the contract period. For purposes of this section, the Purchaser shall agree to
indemnify the interim CFO and Supplier in the same manner and to the same degree
as it does for full-time officers.

 

Entire Agreement; Assignments, etc.:

This Agreement, including each Statement of Work, constitutes the entire
understanding between the parties hereto pertaining to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
negotiations, and discussions, whether oral or written, of the parties. There
are no warranties, representations, promises, covenants, or other agreements
between the parties other than those expressly mentioned in this Agreement. No
supplement, modification, or amendment of this Agreement or any Statement of
Work shall be binding unless executed in writing by an authorized representative
of each party.

 

Neither party may assign its rights or delegate its duties under this Agreement
either in whole or in part without the prior written consent of the other,
provided that each party may assign and otherwise transfer this Agreement in
whole and without the consent of the other party as part of a merger or sale of
all or substantially all of its assets, whether by way of merger, acquisition of
stock or assets or operation of the law. This Agreement will bind and inure to
the benefit of each party's successors and permitted assigns.

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia, without regard to the conflict of law. No action
arising out of this Agreement, regardless of the form thereof, may be brought by
either party more than two years after the cause of action has accrued or, if
later, one year after the date upon which the party entitled to bring such
action becomes aware of the facts or other circumstances underlying or otherwise
providing the basis for such action.


 



 4

 

 

 [tex10-24logo.jpg]

 

Notices:

All notices required under this Agreement shall be deemed given, if and when
delivered personally or via courier in writing to the party or its designated
agent, or three (3) business days after being mailed by United States certified
mail, return receipt requested, postage prepaid and properly addressed, Notices
shall be addressed as follows:

 

  If to Supplier: If to Purchaser:     Mr. J. Keith Middleton Mr. Philip J.
Young     Partner President and Chief Executive Officer     The Fahrenheit
Group, LLC AmpliPhi Biosciences Corporation     1700 Bayberry Court, Suite 201
4870 Sadler Road, Suite 300     Richmond, VA 23226 Glen Allen, Virginia 23060  

 

Counterparts; Electronic Delivery:

This Agreement may be executed and delivered in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument, Facsimile, photostatic and POF copies of signatures to
this Agreement (including copies received as attachments to electronic mail)
shall be deemed to be originals and may be relied upon with the same force and
effect as originals,

 

IN WITNESS WHEREOF, the parties have executed this Agreement, under the hands of
their duly authorized officers or managing agents, as of the Effective Date.

 



AmpliPhi Biosciences Corporation   The Fahrenheit Group, LLC           By:  /s/
Philip Young   By:  /s/ Rick Reinecke           Name:  Philip Young   Name: Rick
Reinecke           Title: CEO   Title: Partner





 

 5

 

 

[tex10-24logo.jpg] 

 

Statement of Work #1

 

Purchaser: AmpliPhi Biosciences Corporation Date of Master Agreement: June 30,
2014

 

Fahrenheit Advisors, LLC, an affiliate of The Fahrenheit Group ("Supplier") and
AmpliPhi Biosciences Corporation ("Purchaser") enter into this Statement of Work
#1 on June 30, 2014, 2014. This Statement of Work is governed by the terms of
the letter agreement dated June 30, 2014 (the "Master Agreement") by and between
Supplier and Purchaser. Unless otherwise defined in this Statement of Work,
terms set forth in initial uppercase letters shall have the meanings ascribed to
them in the Master Agreement. This Statement of Work contains details regarding
an engagement of the services of Supplier pursuant to the Master Agreement.

 

·Professionals assigned to this engagement:

oDave Bosher will be responsible for the services provided to Purchaser under
the scope of services as outlined below.

oSupplier may utilize other resources in the delivery of services, if and as
needed, with pre-approval by Purchaser.

 

·Services to be Provided: Supplier shall provide interim Chief Financial Officer
duties as agreed-upon.

 

·Limitation of Services:

oSupplier personnel will not make final business decisions on behalf of
Purchaser.

 

·Start Date: June 30, 2014

 

·Approximate End Date: To be determined. Supplier requires a 30-day notice for
discontinuation of services.

 

·Fees:

 

Resource

 

Dave Bosher, Managing Director

 

Commencement date through 6/30/14 - $300 per hour



Commencing July 1, 2014 - $5,000 per month for up to 20 hours (Hours in any
calendar month in excess of 20 hours to be billed at $300 per hour)



 

If other resources are required, the following, outlines our typical rates.

 

Partner/Managing Director  $300  Director  $150 - $195  Senior
Consultant/Consultant  $90 - $150  Accounting Staff/Analyst  $60 - $90 

 

 6

 

 

[tex10-24a.jpg] 

 

If Purchaser wishes to change the terms of this Statement of Work, arrangements
must be made in writing with a Fahrenheit Partner or Managing Director.

 

Purchaser   Fahrenheit Advisors, LLC                           By:  /s/ Philip
Young   Date: 6/30/14   By: /s/ Rick Reinecke            Date: 6/30/14          
Name: Philip Young   Name: Rick Reinecke             Title: CEO   Title: Partner
 

 

 7



 

